Upon reargument we are of the opinion that the general rule stated in the opinion does not control, but that this case is ruled by an exception to the rule in that the contract involved was implied to be made on the assumed continued existence of the dwelling house. Anderson v. May, 50 Minn. 280, 52 N.W. 530,17 L.R.A. 555, 36 A.S.R. 642; Angus v. Scully,176 Mass. 357, 57 N.E. 674, 49 L.R.A. 562, 79 A.S.R. 318; 3 Williston, Contracts, §§ 1975, 1935, 1948, 1964 and 1965; 5 Page, Contracts, §§ 2716-2717, 2719-2720; Carroll v. Bowersock,100 Kan. 270, 164 P. 143, L.R.A. 1917D, 1006; 6 R.C.L. 1005-1009, §§ 369-371; 9 C.J. 805-809, §§ 144-146; Halsey v. Waukesha S. S. Co. 125 Wis. 311, 104 N.W. 94, 110 A.S.R. 838; Dame v. Wood, 75 N.H. 38, 70 A. 1081; Young v. City of Chicopee, 186 Mass. 518, 72 N.E. 63; Keeling v. Schastey 
Vollmer, 18 Cal. App. 764, 124 P. 445; Siegel, Cooper  Co. v. Eaton  Prince Co. 165 Ill. 550, 46 N.E. 449.
We construe the city ordinance as requiring plumbing work to be done by a licensed plumber, which in this case was done. The ordinance does not prevent persons who are not plumbers from contracting to have plumbing work done. Its requirements relate to the fitness of the man engaged in the trade of a plumber. Its *Page 192 
purpose is to have the work properly done in a safe and sanitary manner.
The judgment is reversed and a new trial is granted.